Citation Nr: 0800244	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona



THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1999 to January 2002.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision that granted service connection for left 
patellofemoral syndrome, rated 10 percent, effective January 
7, 2002.  A temporary total (convalescent) rating was 
assigned for the left knee disability (which includes 
postoperative residuals) from the date of surgery, August 20, 
2002, through October 2002, and the rating for that period of 
time is not at issue.  In April 2006, this matter was 
remanded for additional development.


FINDING OF FACT

1.  Prior to August 20, 2002 the veteran's service connected 
left knee disability was manifested by extension limited to 
12 degrees, flexion to 120 degrees, and complaints of giving 
way with positive McMurray's Test, but no lateral 
instability.

2.  From October 14, 2002, the left knee disability has been 
manifested by range of motion from 0 degrees extension to 125 
degrees flexion, with no laxity or giving way, and no 
objective signs of pain.


CONCLUSION OF LAW

The veteran's service connected left knee disability warrants 
staged ratings of 20 percent prior to August 20, 2002, and no 
more than 10 percent from November 1, 2002.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes (Codes) 5257, 5260, 5261 
(2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
this case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

This appeal is from the initial rating assigned with a grant 
of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
statutory notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  The veteran is exercising his right 
to appeal the rating assigned by the June 2002 rating 
decision.  A December 2002 letter provided notice on the 
downstream issue of an increased initial rating, and an 
October 2004 statement of the case (SOC) provided notice of 
the criteria for rating knee disability, and advised the 
veteran of what the evidence showed, and the basis for the 
rating assigned.  A July 2007 supplemental SOC readjudicated 
the matter after all essential notice was given and the 
veteran had opportunity to respond.  He is not prejudiced by 
this process, and does not allege that notice in this case 
was less than adequate.  Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).

Regarding VA's duty to assist, identified treatment records 
were secured, and the veteran was afforded a VA examination.  
Pursuant to the Board's April 2006 remand, he was scheduled 
for another VA examination and was asked to submit 
information pertaining to treatment he received for his left 
knee disability prior to and after surgery on the knee.  He 
failed to report for the scheduled examination, and did not 
respond to the request for additional information.  VA's duty 
to assist is also met. Accordingly, the Board will address 
the merits of the claim.

II. Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  When all of the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The RO has assigned a 10 percent rating (under Codes 5299-
5261) for the entire period of time under consideration 
(i.e., from January 7, 2002 until August 20, 2002 and from 
November 1, 2002 until the present).  The assignment of Code 
5299 reflects that the condition rated does have a specific 
diagnostic code.  The assignment of Code 5261 reflects that 
the disability is rated based on limitation of extension.  

Extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.  

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Knee disability may also be rated under Code 5257, which 
provides a 10 percent rating for slight recurrent subluxation 
or lateral instability, a 20 percent rating for moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

Flexion of the knee is considered full when to 140 degrees 
and extension is considered full when to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II.


III. Analysis

At the outset, it is noteworthy that because the RO has (by 
virtue of the assignment of a convalescent rating) recognized 
as service connected the lateral and medial meniscus tears 
for which the veteran underwent surgery on September 20, 
2002, the service connected disability may also be rated 
based on impairment associated with such pathology, to 
include subluxation and instability.   

The RO has not assigned "staged ratings".  However, on review 
of the entire record the Board finds that there are specific 
periods of time when different and distinct levels of 
impairment/disability were shown, and that "staged" ratings 
are warranted.  

Regarding the rating assigned prior to the August 20, 2002 
surgery, examination in service (prior to discharge for 
disability) found laxity of the lateral ligament.  The only 
other pertinent medical findings of record were on the March 
2002 VA examination.  At that time range of motion studies 
found extension 12 degrees short of full, and flexion to 120 
degrees.  The veteran complained of the knee giving way and 
of difficulty squatting.  McMurray's and patellar 
apprehension tests were positive, but it was noted that there 
was no lateral instability.  

Based on the findings in service and on VA examination, the 
Board concludes that prior to August 20, 2002 the veteran's 
left knee disability warranted a 20 percent combined rating 
based on a formulation of 10 percent (under Code 5261) for 
limitation of extension to 10, but not to (and not more 
nearly approximating) 15 degrees, 10 percent for slight 
subluxation or instability (Code 5257), and 0 percent for 
noncompensable limitation of flexion (Code 5260).  A still 
higher rating under the alternative criteria of Code 5256 
(for ankylosis) was not warranted, as such pathology was not 
shown.   

As was noted above, the period of time from August 20, 2002 
through October 31, 2002 is not for consideration (as a total 
rating was assigned).  Regarding the rating from November 1, 
2002, because the veteran the veteran failed to report for a 
scheduled VA examination and has not responded to a request 
for information as to further postoperative treatment, the 
only pertinent evidence is the report of a private evaluation 
on October 14, 2002.  [Significantly, the Board assumes that 
the reason the veteran did not respond to the request for 
information is because he did not have further follow-up 
treatment after that date.  Otherwise, his appeal would have 
to be dismissed.  See 38 C.F.R. § 3.158.]  At that time the 
veteran's private osteopath found full (and therefore 
noncompensable) extension (i.e., to 0 degrees); 
noncompensable limitation of flexion (to 125 degrees); 
negative tests and signs for instability and laxity, and no 
pain or swelling.  The veteran apparently reported some 
complaints of pain with more strenuous activity such as 
jogging, biking, and leg weights.  The veteran was advised to 
resume [knee] activity as tolerated.  The RO 
resumed/continued a 10 rating under Code 5299-5261 (for 
limitation of extension due to unlisted knee disability) even 
though the impairment requiring such rating is no longer 
shown.  The record provides no basis for an increase in the 
10 percent rating from November 1, 2002, to include based on 
limitation of flexion or extension, or instability.  Other 
Codes for rating knee impairment do not apply, as the 
required pathology (ankylosis for Code 5256 or dislocated 
semilunar cartilage (Code 5258) is not shown.  


ORDER

An increased "staged" rating of 20 percent prior to August 
20, 2002, and 10 percent resuming from November 1, 2002 is 
granted for the veteran's service-connected left knee 
disability, subject to the regulations governing payment of 
monetary awards.   


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


